- Provided by MZ Technologies FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May , 2010 Brazilian Distribution Company (Translation of Registrants Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO AUTHORIZED-CAPITAL PUBLICLY-HELD CORPORATION Corporate Taxpayers Registry (CNPJ/MF) number 47.508.411/0001-56 NOTICE TO THE MARKET Companhia Brasileira de Distribuição hereby announces that, in response to the Official Letter CVM/SEP/GEA-2/Nº 272/2010 (Official Letter) received on May 14, 2010, by which clarifications were demanded as regards the article entitled  Diniz invests another R$ 1 billion in the consolidation entered into with Bahia , published in the Valor Econômico newspaper on May 12, 2010 (article ), we hereby present the clarifications below. The article refers to the new negotiations concerning the Association of Companhia Brasileira de Distribuição (Company) with Casa Bahia Comercial Ltda., object of the Agreement executed on December 4, 2009 (Association), in that the intention of Casas Bahia and its owners to review the Association, as well as the willingness of the Company in proceeding with discussions with a view to an understanding that reinsures the implementation of the Association, were disclosed by the Company through the Material Fact dated April 13, 2010, whose terms are still applicable. Thus, no amendment to the Association has been implemented heretofore, wherefor no material fact exists to be announced. The parties are still discussing the matter, whose terms will be informed to the market as soon as negotiations are concluded. This being all for the moment, we remain at your disposal for any further clarifications that might be needed. Daniela Sabbag Investors Relations Officer SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Date: May 17, 2010 By: /s/ Enéas César Pestana Neto Name: Enéas César Pestana Neto Title: Chief Executive Officer By: /s/ Daniela Sabbag Name: Daniela Sabbag Title: Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
